Citation Nr: 0832929	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-24 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than October 9, 
2002, for the grant of service connection for degenerative 
disc disease (DDD) of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for DDD of the lumbar spine

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to September 
1973, and from November 1973 to August 1976, with periods of 
service in the Army National Guard before and after these 
dates..

In May 2005, the Board of Veterans' Appeals (Board) issued a 
decision in which it reopened the veteran's claim for chronic 
low back pain and granted service connection for a low back 
disability. 

This appeal to the Board arises from a June 2005 rating 
decision, in which, the RO implemented the Board's grant of 
service connection for a low back disability (recharacterized 
as DDD of the lumbar spine), and assigned an initial 
noncompensable rating effective October 9, 2002, the date of 
receipt of the veteran's petition to reopen his claim for 
service connection.  In July 2005, the veteran filed his 
notice of disagreement (NOD) with the initial noncompensable 
rating effective date assigned.  A May 2006 statement of the 
case (SOC) was issued to the veteran in June 2006, addressing 
both issues, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
July 2006. 

In addition, by a November 2005 rating decision, the RO 
denied service connection for prostate cancer, to include as 
due to herbicide exposure.  The veteran perfected an appeal 
of this matter in February 2006.  

In August 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
indicated that he wished to withdraw from appeal his claim 
for a service connection for prostate cancer, to include as 
due to herbicide exposure. As such, this issue in  no longer 
before the Board.  See 38 C.F.R. § 20.204 (2007).

Inasmuch as the claim for a higher rating for DDD of the 
lumbar spine involves disagreement with the initial rating 
assigned following the grant of service connection, the Board 
has characterized that issue in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Moreover, although the 
RO assigned a higher initial rating during the pendency of 
the appeal, as a higher rating for this disability is 
assignable, and the veteran is presumed to seek the maximum 
available benefit, the matter of an initial rating in excess 
of 10 percent remains for appellate consideration.  See 
Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The Board's decision on the claim for an effective date 
earlier than October 9, 2002, for the grant of service 
connection for DDD of the lumbar spine is set forth below. 
The claim for an initial rating in excess of 10 percent for 
DDD of the lumbar spine is addressed in the remand following 
the order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished.

2.  In a March 1999 rating decision, the RO denied the 
veteran's claim for service connection for lumbar spine 
disability, then characterized as chronic low back pain; 
although the veteran filed a timely June 1999 NOD, and the RO 
issued an SOC later that month, the veteran failed to submit 
a substantive appeal.  
3.  On October 9, 2002, the RO received an application for 
compensation accepted as a request to reopen the previously 
denied claim for service connection for chronic low back 
pain. 

4.  Ultimately, by a May 2005 decision, the Board reopened 
and granted service connection for a low back disability; 
subsequently, in a  June 2005 rating decision effectuating 
the grant of service connection, the RO characterized the  
low back disability as DDD of the lumbar spine, and assigned 
an initial 0 percent (noncompensable) rating, effective 
October 9, 2002.  

5.  Prior to October 9, 2002, there was no pending claim 
pursuant to which service connection for a low back 
disability  could have been granted.


CONCLUSION OF LAW

The claim for an effective date earlier than October 9, 2002, 
for the grant of service connection for DDD of the lumbar 
spine is without legal merit.  38 U.S.C.A. § 5110  (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.151, 3.155, 3.400  (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38  
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)), includes enhanced duties to notify  
and assist claimants for VA benefits. VA regulations  
implementing the VCAA have been codified, as amended, at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In the present appeal, the May 2006 SOC included citation to 
the provisions of 38 C.F.R. § 3.400 and discussion of the 
legal authority governing effective dates for grants of 
service connection and the letter dated in June 2006 attached 
to SOC .  Moreover, the veteran and his representative have 
been afforded the opportunity to present evidence and 
argument with respect to the claim for an earlier effective 
date for service connection for DDD of the lumbar spine.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the veteran.  As explained 
below, the claim for an earlier effective date lacks legal 
merit; therefore, the duties to notify and assist required by 
the VCAA are not  applicable to these claims.  See Mason v. 
Principi, 16 Vet.  App. 129, 132 (2002). 

II.  Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)  
(West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2007).   If a 
claim is received within one year after separation from 
service, the effective date for the grant of service  
connection is the day following separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2007).

The effective date of a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400(q)(1)(ii) (2007).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.151(a) 
(2007).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his duly authorized representative, or a 
person acting as next friend who is not sui juris may be  
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2007).

Upon receipt of an informal claim, if a formal claim has not  
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2007).

In this case, the veteran seeks an award of service 
connection for DDD of the lumbar spine prior to October 9, 
2002, the effective date assigned by the RO based on the date 
of receipt of the petition to reopen the claim for service 
connection for ;low back disability characterized as chronic 
low back pain. However, the Board finds no legal basis for 
the assignment of an effective date for the award of service 
connection for low back disability  prior to that date.

The basic facts of this case are not in dispute.  The RO 
denied the veteran's claim for service connection for chronic 
low back pain by rating action in March 1999.   The veteran 
was notified of that determination and of his appellate 
rights by letter dated that same month.  In July 1999, the 
veteran filed his NOD, and later that same month, the RO 
issued the veteran an SOC.  However, the veteran did not file 
a substantive appeal.  Hence, the RO's March 1999 decision is 
final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2007).  

The next document received from the veteran was his VA Form  
21-526 (Veteran's Application for Compensation and/or  
Pension), which the RO received on October 9, 2002 and 
accepted as a petition to reopen his previously denied claim 
for service connection for chronic low back pain.  In a June 
2005 rating decision, the RO, inter alia, declined to reopen 
the claim for service connection for chronic low back pain.  
The veteran perfected an appeal in July 2006.  Thereafter, in 
a May 2005 decision the Board reopened the claim and granted 
service connection for low back disability (previously 
characterized as chronic low back pain).  In a June 2005 
rating decision, the RO effectuated the Board's grant of 
service connection for low back disability, characterizing 
the disability as DDD of the lumbar spine .  An initial 
noncompensable rating was assigned from October 9, 2002, the 
date of receipt of the veteran's claim for compensation that 
the RO accepted as his petition to reopen his claim for 
service connection.  During the pendency of the appeal, an 
initial 10 percent  rating was assigned.

The veteran and his representative have asserted that the 
effective date for the award of service connection for DDD of 
the lumbar spine should be the date of discharge from active 
duty service in However, prior to October 9, 2002, there was 
no pending claim for any low back disability pursuant to 
which service connection could have been granted.  Moreover, 
the veteran's only prior claim for service connection for low 
back disability (then characterized as chronic low back pain) 
was finally resolved by the RO's March 1999 denial of that 
claim.(and, hence, cannot provide a basis for a grant of the 
benefits ultimately awarded in connection  with a reopened 
claim for that benefit).  An effective prior to the date of 
the RO's March 1999 final denial decision is legally 
precluded.

While the finality of the March 1999 decision could be 
vitiated by a finding of clear and unmistakable (CUE) in that 
decision (see Routen v. West, 142  F.3d 1434, 1438 (Fed. Cir. 
1998) (listing CUE as one of three exceptions to the rules 
regarding finality and effective dates), no such claim has 
been raised here.  A CUE claim requires some degree of 
specificity not only as to what the alleged error is, but-
unless it is the kind of error that, if true, would 
constitute CUE on its face-persuasive reasons must be given 
as to why the result would have been manifestly  different 
but for the alleged error.  See Phillips v. Brown,  0 Vet. 
App. 25, 31 (1997).  As shown above, the arguments of the 
veteran and his representative do not actually allege CUE-
much less, reflect the type of specificity need to 
sufficiently raise such a claim.

The Board also notes that, after the March 1999 and prior to 
the October 2002 claim to reopen, there is  document 
indicating an intent by the veteran to reopen his claim for 
service connection for lumbar spine disability; indeed, the 
veteran did not file a of any kind during this time frame. 

Accordingly, on these facts, the date of the October 9, 2002 
application for compensation-accepted as  petition to reopen 
the previously denied claim for service connection for 
chronic low back pain-is  the earliest effective date that 
may be assigned for the grant of this benefit.  See 38 C.F.R. 
§ 3.400(q)(1)(ii) (2007).  The pertinent legal authority 
governing effective dates is clear and specific, and the  
Board is bound by such authority.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 20.101(a) (2007).  

As there is no legal basis for assignment of any earlier 
effective date for the award of service connection for DDD of 
the lumbar spine  the Board finds that the claim for an 
earlier effective dates  must be denied.  Where, as here, the 
law is dispositive of the claim, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v.  
Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date earlier than October 9, 2002, for the grant 
of service connection for DDD of the lumbar spine is denied.


REMAND

Although further delay is regrettable, the Board finds that 
additional development of the claim for an initial rating in 
excess of 10 percent for DDD of the lumbar spine is necessary 
prior to appellate review.


Initially, the Board notes that, during his hearing,  the 
veteran testified that his service-connected lumbar spine 
disability was worse since he was last afforded a VA 
examination in February 2006, to include pain radiating down 
his right leg.  He indicated that at least twice a month he 
had episodes where he was unable to do anything due to flare-
ups from his lumbar spine disability.  He also reported that 
he uses a cane and wears a back brace. 

Therefore, to ensure that the record reflects the current 
severity of this disability, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate 
the veteran's service-connected lumbar spine disability.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   
Accordingly, the RO should arrange for the veteran to undergo  
VA neurological and orthopedic examinations, by appropriate 
physicians, at a VA medical facility. The veteran is hereby 
advised that failure to report for  any scheduled VA 
examination(s), without good cause, may result in denial of 
the claim for higher rating (as the original claim will be 
considered on the basis of evidence of record..  See 38 
C.F.R. § 3.655 (2007). Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. Id. If the 
veteran fails to report to any scheduled examination(s), the 
RO must obtain and associate with the claims file any 
copy(ies) of notice(s) of the date and time of the 
examination(s) sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records..

The claims file reveals that there may be pertinent Federal 
records outstanding.  In this regard, a July 2005 Social 
Security Administration (SSA) letter shows that the veteran 
was awarded disability benefits, due in part, to his service-
connected low back disability.  However, the medical records 
considered by SSA in reaching their determination have not 
been requested. 
While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).

Further,, to ensure that all due process requirements are 
met, the RO should also give the veteran another opportunity 
to present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Review of the claims file reflects that there are pertinent 
private medical records which have not been obtained.  During 
the August 2008 hearing, the veteran indicated that one month 
earlier he underwent an examination of his lumbar spine from 
his private physician and requested VA to obtain the records.  
However, the undersigned noted that there was no information 
pertaining to the veteran's request associated with the 
claims file.  The claims file reflects that the veteran 
provided a signed VA Form 21-4142 (Authorization and Consent 
to Release Information to the Department of Veterans Affairs) 
for the VA to obtain his private medical records pertaining 
to his back condition from his private physician, Dr. K. S. 
Brown, in Albany, Georgia.  Additionally, the veteran stated 
that he has received shots in the emergency room to stop his 
back pain.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  The RO 
should obtain and associate with the claims file records of 
all treatment for his lumbar spine disability from Dr. K. S. 
Brown, and he should be requested to specifically identify 
the emergency room where he receives shots to stop his back 
pain.   If more current and/or additional authorization to 
obtain these records is required, in its letter, the RO 
should request that the veteran sign and furnish such 
appropriate authorization for the release to VA of all such 
private medical records, and any such authorization should be 
associated with the claims file.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for higher rating 
for DDD.  The RO's adjudication of the claim should include 
consideration of all former and revised applicable criteria 
for rating the disability (as appropriate).  The RO should 
document its consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found ) pursuant to Fenderson (cited 
to above), is appropriate.
Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the SSA a 
copy of its decision regarding the 
veteran's claim for disability benefits 
pertinent to the claim remaining on 
appeal, as well as copies of all medical 
records underlying that determination.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for higher rating for DDD  that is 
not currently of record.  If more current 
authorization is required to obtain 
outstanding treatment records from Dr. K. 
S. Brown, as well as additional 
authorization for the emergency room that 
provided treatment for the veteran back 
pain, the RO should specifically request 
that the veteran provide current signed 
authorization to enable it to obtain all 
outstanding records from these provider 
as identified by the veteran, and a copy 
of such authorization should be 
associated with the claims file.

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, not previously submitted and 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA neurological and orthopedic 
examinations of his low back, by 
appropriate physicians, at a VA medical 
facility.  The neurological examination 
should be conducted first, and that 
examination report made available to the 
orthopedic examiner in conjunction with 
his or her examination of the veteran. 

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to each physician designated to 
examine the veteran, and each examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include X-rays) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

Neurological examination - The physician 
should identify, and comment on the 
frequency or extent of, as appropriate, 
all neurological symptoms associated with 
the veteran's low back disability-to 
specifically include muscle spasm, 
guarding, foot drop, radiculopathy and/or 
sciatic neuropathy, and provide an 
assessment of the extent or severity of 
each.  The examiner should also clearly 
state whether any such symptoms represent 
separately ratable neurological 
manifestations of the veteran's service-
connected low back disability.

Orthopedic examination - The physician 
should conduct range of motion testing of 
the low back (expressed in degrees, with 
standard ranges provided for comparison 
purposes). The physician should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or in 
coordination associated with the low 
back.  If pain on motion is observed, the 
physician should indicate the point at 
which pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss of the low back 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.

Further, the physician should indicate 
whether the veteran experiences localized 
tenderness, and whether any current 
muscle spasm or guarding is severe enough 
to result in an abnormal gait, or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  The physician should also 
indicate whether the veteran has any 
ankylosis of the spine; and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or 
unfavorable.

If the veteran has incapacitating 
episodes associated with his service- 
connected lumbar disability, the examiner 
should indicate whether over the last 12- 
month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least one week but 
less than two weeks; (b) at least two 
weeks but less than four weeks; (c) at 
least four weeks but less than six weeks; 
or (d) at least six weeks.

The examiner should also provide an 
assessment of the severity of the 
disability, and comment upon the impact 
of the disability on employment.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent facility.

6. To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
higher rating for DDD of the lumbar 
spine,  in light of all pertinent 
evidence and legal authority, to include 
all former and revised applicable rating 
criteria (as appropriate). The RO should  
also document its consideration of 
whether staged rating of the disability, 
pursuant to Fenderson (cited to above), 
is warranted.  8.  If the benefit sought 
on appeal remains denied, the RO must 
furnish to the veteran and his 
representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This  claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


